Citation Nr: 1105256	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  05-21 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 30 percent for 
right shoulder strain on an extraschedular basis.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1986 to March 1996 
and from October 2001 to June 2002.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from December 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri which granted service connection for a right 
shoulder strain and assigned an initial rating of 30 percent; and 
from a February 2004 rating decision in which the RO denied an 
increased rating for low back strain and service connection for 
cervical strain.

A December 2005 rating decision granted service connection for 
left lower extremity radiculopathy and assigned an initial rating 
for that disorder.

The Board denied the Veteran's claims for an increased rating for 
a right shoulder strain on a schedular basis and for eczema on a 
schedular and extraschedular basis in its April 2008 decision.  
The instant claims were remanded by the Board.

The issue of entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine, an initial rating 
in excess of 30 percent for a right shoulder disability on an 
extraschedular basis; and the question of entitlement to a TDIU 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.



FINDING OF FACT

The Veteran has a current cervical spine disability that had its 
onset during active duty service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical 
spine disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
a veteran in substantiating a claim.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision with regards to the Veteran's claim for 
service connection for a cervical spine strain, further 
assistance is unnecessary to aid the Veteran in substantiating 
this claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability or death benefits.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

Certain chronic diseases such as arthritis may be presumed to 
have been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).



Cervical Spine Disability

The Veteran contends that his current cervical spine disability 
was the result of an injury incurred during training in 
approximately April 2002.

A September 1987 service periodic examination was negative for 
any relevant abnormalities.  The Veteran was involved in a motor 
vehicle accident in November 1988 and received injuries to his 
thoracic spine.  He was involved in a second motor vehicle 
accident in October 1991and complained of dull, achy neck pain 
after the incident, resulting in an assessment of a cervical 
myosfascial strain.  A November 1991 cervical spine X-ray was 
negative for fractures, subluxations, dislocations or impingement 
of the neural foramina but noted a small spur at the anterior 
aspect of the inferior endplate at C7 and a spur at the dorsal 
aspect of the superior endplate at C3.

A May 1996 VA general medicine examination was negative for any 
complaints, findings or diagnoses related to the cervical spine.  
An October 1996 service periodic examination was negative for any 
relevant abnormalities.  The Veteran denied arthritis in an 
accompanying Report of Medical History (RMH).

A diagnosis of tertiary acute cervical myospasms was noted in a 
November 1999 private treatment note following a lifting injury 
to the lumbar spine.  A December 1999 private cervical spine X-
ray revealed disc space narrowing at C2 but was negative for 
evidence of a fracture.

A private treatment note dated in March 2000 shows that the 
Veteran reported occasional neck pain following a 1988 motor 
vehicle accident.  The Veteran was referred to using a female 
pronoun and name throughout this summary.

A February 2002 service periodic examination was negative for any 
relevant abnormalities.  A private emergency room note dated in 
April 2002 indicates that the Veteran had been treated for 
musculoskeletal discomfort.  Complaints of neck pain were noted 
in an April 2002 private treatment note, with the provider 
reporting that this was a follow-up from an emergency room visit 
and that the Veteran had also injured his right shoulder while 
weightlifting.

In June 2002 complaints of pain in the right lateral neck 
beginning in February or April were noted.  The assessment was 
neck strain/sprain versus thoracic outlet/cervical strain.  An 
accompanying cervical magnetic resonance imaging (MRI) scan 
revealed mild uncovertebral degenerative change without evidence 
of disc bulge or protrusion.  In June 2002 the Veteran was given 
a physical profile restricting him to light duty and prohibiting 
the use or the carrying of a firearm.

An October 2002 private orthopedic treatment summary reflects the 
Veteran's complaints of neck pain following an injury at work.  
He had an insidious onset of pain in his neck after pushing a 
cage full of mail.  Other joint pain, paresthesias, loss motion 
or muscle strength were denied.  Physical examination revealed 
full range of motion of the cervical spine with a mild upper 
cervical muscle spasm and tenderness.  An accompanying cervical 
spine X-ray found mild cervical arthrosis at C3-4, C4-5 and C5-6 
while an accompanying MRI scan found hypertrophic changes from 
the tunicate process at C3 and C4.  A diagnosis of an acute 
cervical strain with an exacerbation of cervical arthrosis was 
made.

In an October 2002 private treatment note, the Veteran reported 
that he had injured his neck at work two weeks ago.  A prior 
medical history of a neck injury was denied.  Physical 
examination revealed tenderness to palpation of the cervical 
musculature.  

A November 2002 private cervical MRI scan revealed hypertropic 
changes involving the left uncinate process region of C3-C4 with 
narrowing of the left neural foramina at C3-C4.

A July 2003 VA cervical spine X-ray was grossly negative.

At a July 2003 VA orthopedic examination the Veteran reported 
that he had injured his neck in March 2002 while carrying 
weapons.  In October 2002, he sustained an injury to his neck 
while at work.  Physical examination revealed tenderness in the 
right posterior cervical muscles without obvious spasm.  
Following this examination and a review of the claims file, a 
diagnosis of a cervical spine strain was made.  The examiner 
stated that the Veteran's service treatment records were negative 
for complaints related to his neck.

During an April 2005 VA orthopedic examination, the Veteran 
reported that he had injured his neck in March 2002 while 
performing evasive maneuvers and carrying a rifle.  He did not 
notice a problem until the next day when he was lifting weights 
and experienced neck pain.  Current symptoms included constant 
neck pain and swelling.  Physical examination was negative for 
paravertebral spasms in the neck, muscle atrophy or bony 
enlargement.  

The Veteran was noted to have pulled away sharply when touched 
and that he exhibited facial grimaces with tender palpation.  
However, he exhibited no such grimace when he got up off the 
chair, put on his clothes and walked down the hall after the 
examination.  He exited the hospital walking down the steps with 
minimal abnormal gait and walked down the parking lot to his car 
without any abnormal gait.  An accompanying cervical spine X-ray 
revealed mild degenerative disc disease and spondylitic changes 
without an acute bony abnormality.  

Following this examination and a review of the Veteran's claims 
file, a diagnosis of mild osteoarthritis of the cervical spine 
was made.  The examiner opined that there was a documented post-
service work injury in 2002 but not one during service and that 
it was therefore less likely than not that this disorder was 
related to service.

A May 2008 VA neurology examination reflects the Veteran's 
complaints of pain since injuring his neck in March or April 
2002.  Following a physical examination and a review of the 
Veteran's claims file, a diagnosis of episodes of neck pain 
during service without evidence of radicular signs or symptoms 
was made.  The examiner noted that a final diagnosis could not be 
made until a pending MRI scan had been completed.

A VA neurology examination was again conducted in September 2008.  
The Veteran complained of "total body" pain and moved slowly 
during formal testing but more quickly when seemingly observed.  
He used a cane but could walk well without one.  When asked if he 
was able to perform various tasks his usual response was "I 
can't do that" but he displayed little effort to perform the 
requested tasks.  His posture was normal and he made no effort to 
walk on his heels or toes.  When asked to rise from a seated 
position without the use of his hands, he responded that was 
unable to do so.  

Physical examination revealed normal muscle bulk and muscle tone 
in the limbs without fasiculations.  There was almost no effort 
displayed in strength testing.  Although deep tendon reflex 
testing was performed, the results were not reliable as the 
Veteran was holding his limbs in a rigid fashion and had been 
using narcotic medications for pain control.  There was diffuse 
tenderness of the entire spine reported with no muscle spasms.

Following this September 2008 examination and a review of the 
claims file, the examiner opined that it was very unlikely that 
the Veteran suffered from a significant cervical disorder.  The 
Veteran failed to cooperate with cervical spine range of motion 
testing due to complaints of "total body" pain, displayed a 
lack of effort with strength testing, had calluses on both hands 
and physical examination was negative for muscle atrophy or 
spontaneous activity such as fasiculations in his limbs.  In 
addition, there were obvious inconsistencies in his cervical 
spine range of motion between the formal examination and during 
the observations made when he was dressing and undressing.  It 
was not possible for clinically correlate recent MRI scan results 
with his claims of a cervical spine disorder.

An assessment of neck pain was noted in a June 2010 VA treatment 
note.

Analysis

The Veteran has a current disability as he has been found to have 
degenerative disc disease and osteoarthritis of the cervical 
spine.  In order for his current cervical spine disorder to be 
recognized as service connected, the competent evidence must 
establish a link between this condition and an active duty injury 
or disease or establishes that a diagnosis of arthritis was made 
within one year of discharge from active duty service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.307; Shedden and Hickson, 
supra.  

The April 2005 VA examiner opined that there was not a nexus 
between the Veteran's current cervical spine disorder and service 
as there was no documented in-service neck injury.  However, the 
service treatment records show injuries to the neck and treatment 
for neck symptoms and the June 2002 cervical MRI scan did reveal 
mild degenerative changes of the cervical spine.  An opinion 
based on an inaccurate factual premise has no probative value.  
See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 180 
(1993).  

The September 2008 VA examiner found that the Veteran did not 
suffer from a "significant" cervical spine disorder but failed 
to address the various diagnoses made during the course of the 
appeal, including those demonstrated on diagnostic testing.  See 
McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current 
disability requirement is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim).  These 
opinions are therefore afforded little, if any, probative weight.

A diagnosis of mild cervical spine degenerative changes was made 
in a June 2002 cervical MRI scan, which was administered five 
days prior to the Veteran's discharge and prior to his October 
2002 work injury.  An October 2002 private orthopedic treatment 
note, which documented his post-service work injury and was 
conducted within one year of the Veteran's discharge from active 
duty service, diagnosed an acute cervical strain with an 
exacerbation of cervical arthrosis.  The Veteran has reported a 
continuity of symptomatology since service; and the record 
documents periodic treatment for neck symptoms beginning during 
the Veteran's first period of active service.  As the most recent 
examiner has pointed out, there were periods when the Veteran 
denied neck symptoms, but the record shows recurrent symptoms.

The evidence is in at least equipoise.  Resolving all doubt in 
the Veteran's favor, entitlement to service connection for a 
cervical spine disorder is therefore granted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a cervical spine disorder 
is granted.


REMAND

In July 2008, the Veteran submitted a copy of a March 2004 letter 
denying him Social Security Administration (SSA) benefits.  It is 
not clear what disability formed the basis of this benefit claim 
and the Veteran has reported in several VA examinations that he 
was unable to work due to back pain.

The actual decision by SSA, and the medical records on which that 
decision was based, are not of record.  These records are 
potentially pertinent to the claims remaining on appeal.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that where there has been a determination with regard to SSA 
benefits, the records concerning that decision must be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Court has held that entitlement to a total rating for 
compensation based on individual unemployability (TDIU) is an 
element of all appeals of an initial or increased rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  
Where, as in this case, the Veteran's service connected 
disabilities do not meet certain percentage thresholds, the claim 
must be referred to the appropriate first line authority for 
adjudication on an extraschedular basis under 38 C.F.R. § 4.16(b) 
(2010).  Bowling v. Principi, 15 Vet. App. 1 (2001).  The 
Veteran's assertion that his low back disability causes 
unemployability raises the question of entitlement to TDIU.  This 
question must be considered by the RO in the first instance.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact SSA and request 
all decisions and medical records associated 
with the Veteran's application for SSA 
benefits. 

Any records received should be associated 
with the claims folder.  All efforts to 
obtain these records should be documented in 
the claims file. 

2.  If records are obtained that pertain to 
the right shoulder, the claims folder, 
including those records, should be referred 
to VA's Director of Compensation and Pension 
(C&P) for reconsideration of whether his 
disability warrants an extraschedular rating 
in accordance with the provisions of 
38 C.F.R. § 3.321(b) (2010).

3.  The Veteran should be afforded an 
examination to obtain an opinion as to 
whether the service connected disabilities 
together would preclude him from obtaining 
or maintaining employment for which he would 
otherwise be qualified.  The examiner should 
review the claims folder and consider the 
Veteran's education and employment history.

4.  The RO/AMC should adjudicate the 
Veteran's entitlement to a TDIU.  If there is 
any evidence of unemployability do to service 
connected disability, the claim should be 
referred to the Director of C&P for  
extraschedular consideration in accordance 
with 38 C.F.R. § 4.16(b) (2010).

5.  If the benefit sought on appeal remains 
denied, a supplemental statement of the case 
should be issued.  The case should then be 
returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark. D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


